Citation Nr: 9927077	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-43 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the left knee with arthritis, currently 
evaluated as 40 percent disabling combined.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.



The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an October 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

The Board in November 1998 remanded the case to the RO for 
further development.  The case has recently been returned to 
the Board for appellate consideration.  

The record shows that the RO in May 1999 adjusted the 
disability rating for the left knee.  Prior to March 19, 
1992, it was rated 30 percent under Diagnostic Codes 5010-
5257 as residuals, shell fragment wound of the left knee with 
retained foreign bodies, limitation of motion and arthritis.  

As a result of the May 1999 rating decision, from March 19, 
1992, a 30 percent evaluation under Diagnostic Code 5257 was 
supplemented with a 10 percent evaluation under Diagnostic 
Code 5010 for severe arthrosis of the left knee, and as a 
result of the combined ratings, the evaluation for the left 
knee disability was increased to 40 percent.


FINDINGS OF FACT

1.  The veteran's left knee disability is principally 
manifested by persistent knee pain, marked limitation of 
motion and crepitus; there is tenderness and instability as 
well as disuse muscle atrophy, fatigue and weakness that have 
resulted in marked impairment of balance and weight bearing.

2.  The veteran's left knee disability has not rendered his 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent for a 
left knee disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO in May 1971 after review of the veteran's service 
medical records and a contemporaneous VA examination granted 
service connection for the left knee shell fragment wound 
residuals and rated the disability 10 percent under 
Diagnostic Code 5255-5010 criteria.  The RO in July 1982 
replaced Diagnostic Code 5255 with Diagnostic Code 5259 but 
continued the 10 percent rating.  The application of 
Diagnostic Code 5257 criteria coincided with a RO decision in 
April 1990 that increased the disability evaluation to 20 
percent after review of contemporaneous VA outpatient records 
and medical examination.  

The veteran did not appeal the April 1990 rating 
determination and his next pertinent communication to the RO 
was his claim for increase received in March 1992.  The RO 
supplemented the record of relevant VA outpatient treatment 
with a medical examination in 1992.  

The veteran mentioned continuous pain and the examiner found 
a shrapnel scar on the lateral side of the left knee, normal 
joint motion including extension of the knee and flexion 
"under 35" with evidence of crepitation and advanced 
arthrosis of the "right" knee.  An X-ray was reported as 
showing advanced arthritis with shell fragments still 
noticeable in the left knee.  The pertinent diagnosis was 
advanced arthrosis of the left knee.

The veteran disagreed with the determination and the RO in 
1996 once again obtained a VA examination after the record 
was supplemented with contemporaneous VA outpatient records 
that on occasion mentioned left knee complaints and 
limitation of motion.  On a VA psychiatric examination in 
1994 the veteran reported that he had worked as a clerk since 
1971 without indicating any time lost. 

The VA examiner in 1996 reported that left knee extension of 
160 degrees and flexion of 90 degrees indicated limitation of 
motion, that the cruciate and collateral ligaments were 
intact and that X-ray showed evidence of shell fragments on 
the knee joint and advanced arthrosis of the left knee joint.  
The diagnosis was arthrosis of the left knee joint with shell 
fragments and limitation of motion as explained above.  

On a private examination in January 1997 the veteran reported 
progressive left knee pain and discomfort, difficulty walking 
and the need of a cane to assist in ambulating.  It was 
reported that he had been a general clerk for 28 years.  The 
examiner reported left knee scars primarily around the 
superior aspect of the patella, crepitance with motion, a 
small effusion, a markedly antalgic gait pattern and range of 
motion from 0 to approximately 115 degrees.  The examiner 
also reported no instability to stress testing and a normal 
neurologic and circulatory examination.  X-rays of the left 
knee were read as showing advanced degenerative arthritis and 
shrapnel present in the middle of the knee.  The diagnosis 
was post-traumatic degenerative arthritis of the left knee.

In discussing the treatment options, the examiner noted that 
a recent MRI, which is of record, had shown evidence of 
medial meniscus tear and that a total knee replacement would 
be the most predictable operation and would allow him 
improvement in function and hopefully increase relief of 
pain.  

On a VA examination in February 1997, the veteran once again 
complained of left knee pain that interfered with walking.  
The examiner commented that a recent MRI had shown tears of 
the left knee medial and lateral meniscus.  

In addition to a 2-inch incision on the lateral anterior part 
of the knee, the examiner reported that knee extension of 160 
degrees.  So it was short of 20 degrees of extension.  
Flexion was to about 90 degrees. So it was short of 40 
degrees of flexion.  The examiner found crepitation 
throughout the length of flexion and extension, a positive 
McMurray's sign for ruptured medial and lateral meniscus, an 
intact anterior cruciate ligament and negative Lachman's 
sign.  The X-rays of the left knee were read as showing 
advanced arthrosis and retained shell fragment.  The 
diagnosis was advanced arthrosis of the left knee.  The 
examiner opined that the veteran would probably need a total 
knee prosthesis with a painful knee that was fairly well 
crippling.

The RO in May 1997, after review of the record, increased the 
disability rating to 30 percent from October 1996 under 
Diagnostic Code 5010-5257 criteria.

As a result of the 1998 Board remand, the RO once again 
obtained an examination to supplement the record of 
contemporaneous VA outpatient treatment reflecting treatment 
that the veteran had recently received for his left knee 
complaints.  Correspondence from a VA physician in late 1998 
shows that the veteran was referred for increased 
compensation in view of the deterioration of his left knee 
disability.

A VA examiner in January 1999 again noted the veteran's 
principal complaint of weight bearing and cold weather 
aggravated left knee pain and his need of crutch assistance 
in ambulating.  It was also reported that he had worked until 
July 1998 as a clerk.  The examiner found that he stood 
fairly steady with aid of forearm crutches and that he walked 
with a left-sided limp even with use of the crutches.  The 
left knee range of motion was from -30 to 105 degrees and the 
veteran was unable to fully straighten the left knee.  The 
examiner identified three scars on the left knee.  These were 
a 3 centimeter scar immediately above the left patella, a 6 
centimeter scar along the lateral aspect of the left patella, 
and a 2 centimeter transverse scar at the level of the medial 
joint line.  



There was generalized tenderness throughout the knee, and the 
examiner stated that palpation above the patella showed 
somewhat sharp borders with some irregularity of the femoral 
condyle.  There was no effusion or increased warmth, slight 
medial-lateral laxity but no definite Lachman's sign and a 
negative Drawer sign.  The examiner stated, in essence, that 
it was difficult to do a complete examination including full 
documentation of the McMurray's test because of left knee 
tenderness and the complaint of pain.  The examiner stated 
that atrophy of the left quadriceps was noted by measurement.  
After review of X-rays and examinations since 1990, the 
diagnosis was severe degenerative arthritis of the left knee 
secondary to shrapnel injury.

In discussing the veteran's disability, the examiner noted 
the findings that supported the diagnosis included an 
indication of medial and lateral laxity by physical 
examination.  The examiner opined that the pain with weight 
bearing caused limited ambulating and the limited knee motion 
severely limited the veteran's ability to stand or walk, 
crouch, kneel or repetitively use steps or a ladder which 
indicated his inability to secure or maintain substantially 
gainful employment.  The examiner commented that the 
disability primarily involved the joint structure with the 
final range of extension of -20 degrees, and there was 
evidence of left quadriceps muscle atrophy secondary to 
disuse.  

Excess fatigability and end coordination were not observed 
during the examination and all movements were accompanied by 
pain that was visibly manifested during the examination.  The 
examiner stated that the presence of tenderness was 
definitely manifested and that the main finding in regard to 
disuse due to the left knee disability was 2 cm. of left 
quadriceps atrophy.  The examiner provided the rationale 
supporting a conclusion that gout did not have any 
significant impact on left knee function.  





The RO in May 1999 advised the veteran that the March 1992 
effective date for the 40 percent evaluation was the result 
of a 30 percent evaluation under Diagnostic Code 5257 and a 
separate 10 percent evaluation for painful or limited motion 
of a major joint as discussed in the precedent opinion of the 
VA General Counsel VAOPGCPREC 23-97.  The RO also granted a 
July 1998 effective date for entitlement to individual 
unemployability benefits.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In general, al disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1996).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  


The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints. The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45.


With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  
Diagnostic Code 5257.
 
Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  Diagnostic Code 5258.

Limitation of flexion of the leg to 15° shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  Diagnostic Code 
5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  Diagnostic 
Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion 140 degrees and extension 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Ankylosis of the knee, extremely unfavorable, in flexion at 
an angle of 45° or more shall be rated 60 percent.  In 
flexion between 20° and 45° shall be rated 50 percent.  In 
flexion between 10° and 20° shall be rated 40 percent.  
Favorable angle in full extension, or in slight flexion 
between 0 and 10° shall be rated 30 percent.  Diagnostic Code 
5256.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to the extent possible and that no further duty to 
assist exists with respect to the claim.  The veteran has 
been provided comprehensive evaluations in connection with 
the claim, other records have been obtained, and other 
development completed as a result of the remand.   Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO had a medical 
evaluation that addressed the provisions of 38 C.F.R. §§ 4.40 
and 4.45 and comment on the extent of functional loss as 
discussed in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
In Johnson v. Brown, 9 Vet. App. 7, 10 (1996), the Court in 
commenting on DeLuca restated its holding in Schafrath, 
supra. that functional loss due to pain will be rated at the 
same level as the functional loss where motion is impeded.

The veteran's left knee disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5257, which assess basically 
limitation of motion, and the level of orthopedic disturbance 
from subluxation or lateral instability as primary rating 
criteria for incremental ratings from 10 to 60 percent 
available alternatively.  The veteran has been provided the 
essential rating criteria. The Board finds the rating scheme 
appropriate for the veteran's disability in view of the 
diagnosis for the knee and symptomatology.  Pernorio, supra; 
38 C.F.R. §§ 4.20, 4.21 (1998).  

The Board observes that the RO assigned a 40 percent 
evaluation based upon a recent VA examination that did report 
significant limitation of motion and other impairment of the 
knee including instability.  The Board must evaluate the 
disability mindful of the applicable legal precedent that has 
interpreted the applicable regulations as not relying solely 
upon objectively confirmed limitation of motion.  DeLuca and 
Johnson, supra. 

Applying this information to the rating schedule criteria 
leads the Board to conclude that an increased evaluation is 
warranted for the left knee as the manifestations of the 
disability, overall, appear more than a percentage evaluation 
of 40 percent would contemplate.  The rating scheme does not 
require a mechanical application of the schedular criteria.  
Here applying the rating schedule liberally results in a 50 
percent evaluation recognizing a markedly symptomatic left 
knee characterized by pain that reportedly would impact the 
veteran adversely in the workplace as well as weakness and 
undoubtedly fatigability when consideration is given to the 
muscle atrophy recently confirmed.   

The recent examination findings clearly support a conclusion 
that the veteran's disorder is productive of significant 
disability characterized by pronounced objective findings 
recently.  The Board observes that tenderness is present with 
pain and that demonstrable limitation of motion was clearly 
shown prior to the most recent examination and recently 
manifested by significant limitation of extension.  There is 
also crepitus.  Thus, the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint would clearly be appropriate in the 
veteran's case and allow for more than a 10 percent rating 
under 38 C.F.R. § 4.59. 

There is currently evidence of appreciable orthopedic 
symptoms of the knee including tenderness, effusion and 
limitation of motion and the recent VA examination appears to 
have clearly addressed the veteran's complaints and reported 
objective manifestations likely related to the disability.  



The Board observes that earlier rating decisions assigned and 
continued a 20 percent evaluation under Diagnostic Code 5257 
which provides disability evaluations from 10 to 30 percent 
based upon other knee impairment, principally the recurrent 
subluxation or lateral instability.  

In 1997, the RO increased the rating to 30 percent, which is 
the highest schedular evaluation under Diagnostic Code 5257 
criteria.  The Board notes that arthritis is included as a 
component of the disability and that the RO in 1999 applied 
limitation of motion criteria under Diagnostic Codes 5260 and 
5261 in assigning a higher evaluation with consideration 
given to the rating factors in 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  

The rating scheme chosen by the RO takes on additional 
significance in view of a recently issued precedent opinion 
of the VA General Counsel that authorizes multiple ratings 
for a disability where there is additional disability 
currently existing characterized by different manifestations.  
VAOPGCPREC 23-97, see also VAOPGCPREC 9-98.  The Board is 
bound by precedent opinions of the VA General Counsel.  
38 U.S.C.A. § 7104(c).  

The facts of this case clearly fall within the guidelines for 
assignment of multiple ratings, as it is clear that service 
connection has been established for arthritis of the left 
knee.  

The current rating should account for the demonstrable 
limitation of motion and additional functional impairment 
shown recently on VA examination in 1999 which otherwise 
would not be compensable under the specific rating criteria 
for limitation of motion found at Docs 5260 and 5261 without 
arthritis.  

In this case, the multiple ratings assigned by the RO combine 
to 40 percent under 38 C.F.R. § 4.25 with the principle 
rating 30 percent under Diagnostic Code 5257.  





The record does reflect appreciable instability and more 
significant limitation of motion on the several examinations 
most recently in 1999 to allow for a higher evaluation under 
the companion rating scheme for limitation of motion in view 
of the level of functional impairment described in detail on 
the recent VA examination.  

The record has been supplemented with a substantial amount of 
medical information that confirms objectively a marked 
disability.  The VA examiner in 1999 found the disability 
limitation significant from the standpoint of functional loss 
linked to the left knee disability.  

The Board interprets the examiner's characterization of the 
disability due to pain as a quantification of the overall 
level of disability taking into account impairment that may 
coincide with flare-ups.  Thus, the preexisting 10 percent 
rating under Diagnostic Code 5010 is supplemented with an 
additional 20 percent rating based upon the application of 
38 C.F.R. § 4.40, 4.45 and 4.59 and Diagnostic Code 5003.  

The provisions of § 4.59 do not limit the rating to 10 
percent; the language indicating a more flexible application 
is permissible.  The examiner seemed to equate the level of 
impairment to a level that would support by analogy a 50 
combined rating by raising the component rating for 
limitation of motion to 30 percent thereby more accurately 
evaluating the overall disability from impairment of the left 
knee and recognizing the intended application of the 
regulations to recognize actual functional impairment.  
38 C.F.R. §§ 4.25, 4.40, 4.45 and 4.59.  

VA examinations have not shown ankylosis of the left knee, 
thereby precluding assignment of a higher evaluation under 
diagnostic code 5256.






In view of the foregoing discussion, the Board concludes that 
the evidentiary record supports a grant of entitlement to an 
increased evaluation of not more than 50 percent for the left 
knee disability with application of all pertinent governing 
criteria.

The Court has held that a separate, additional rating may be 
assigned if the veteran's knee disability is manifested by a 
scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful on objective demonstration, 
or a scar that is otherwise causative of limitation of 
function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998);  Esteban v. Brown, 6 Vet. App. 259 (1994).

In the veteran's case, on VA and private medical 
examinations, while residual scars have been reported, none 
of them have been described as tender, painful, poorly 
nourished, repeatedly ulcerated, or productive of limited 
function of the knee.  As such, a separate compensable 
disability evaluation for any of the veteran's scars is 
warranted.

The veteran has reported his work history and the 
difficulties with work that were reported on the recent VA 
examination.  He has been granted individual unemployability 
benefits from July 1998 on account of his service connected 
disabilities that include post-traumatic stress disorder.  
For the period of this appeal preceding the effective date of 
this grant, the Board notes that from the information on file 
regarding his long term employment as a clerk, and the extent 
of treatment for his left knee as reported in the record, it 
appears that the left knee disability has not rendered his 
disability picture unusual or exceptional in nature, shown to 
in and of itself constitute marked interference with 
employment, or to have required frequent inpatient care as to 
render impractical the application of regular schedular 
standards, thereby precluding assignment of an evaluation in 
excess of the current 50 percent rating on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased evaluation to 50 percent for 
residuals of a shrapnel wound of the left knee with arthritis 
is granted, subject to the regulations governing the payment 
of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

